DETAILED ACTION
The amendment filed 5/23/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.  Applicant argues that Bixenman does not disclose an “electronic inflow control device” that electronically controls fluid flow from the production zone.  The examiner disagrees since the control device of Bixenman is described as being electronically controlled (col. 4, lines 37-44, where the retrievable valve of Pringle ‘150, now US 6,070,608, is electronic as in Pringle ‘150, col. 2, line 45; col. 3, lines 1-4, etc.).
Applicant also argues that Bixenman does not disclose a wireless receiver for receiving a wireless command from a surface of the wellbore for controlling an amount of restriction of flow.  The examiner disagrees since Bixenman does disclose a wireless receiver (col. 9, lines 2-8).  Applicant argues that “an electronic signal that transmits a current differs from a wireless command, as does a pressure pulse or a hydraulic pulse”.  However, this argument is not persuasive since the claim merely recites a “wireless receiver” which the pressure pulse or hydraulic pulse as described (Bixenman, col. 9, lines 2-8) would meet. 
Applicant further argues that Bixenman does not disclose a “shroud positioned around at least a portion of the completion string along a length of the completion string, and wherein the shroud is configured to direct flow from the screen assembly to the electronic inflow control device.”  The examiner disagrees since as in Bixenman, col. 6, lines 15-19, the flow from into the screen 47 leads to flow path 47 which leads to the side pocket 86 (as in figures 4-5).  The outer wall of this side pocket, as shown in figure 5, is “a shroud positioned around at least a portion of the completion string along a length of the completion string, and wherein the shroud is configured to direct flow from the screen assembly to the electronic inflow control device” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 22-23, 25-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman (US 6,343,651) in view of Lagerlef et al. (US 5,485,200).  Bixenman discloses a wellbore assembly comprising: a completion string including a side pocket (60 including 52, fig 2), the completion string being positionable in a production zone of a wellbore (as in fig 1); an electronic inflow control device (27) positioned within the side pocket mandrel of the completion string, the electronic inflow control device having a first end sized and shaped for coupling to a tool for inserting and removing the electronic inflow control device (col. 4, lines 37-44, where the retrievable valve of Pringle ‘150, now US 6,070,608, at least as described col. 1, lines 55-67 is selectively placed and retrievable while downhole) while the completion string is downhole in the production zone of the wellbore, wherein the electronic inflow control device is securable in the side pocket by an outer wall of the completion string and an inner wall of the side pocket (fig 2), wherein the electronic inflow control device includes a wireless receiver (col. 9, lines 2-8) for receiving a wireless command from a surface of the wellbore for controlling an amount of restriction of flow between an annulus of the wellbore and an inner region of the completion string (as controlling flow control device 27 which comprises valves 70, col. 6, lines 43-48); a screen assembly (42) positioned around at least a portion of the completion string along a length of the completion string, and wherein the electronic inflow control device includes a pair of seals for defining a seal between the electronic inflow control device and the completion string (fig 2 as shown; also see US 6,070,608, incorporated by reference by Bixenman col. 4, lines 37-44, where in ‘608 seals are shown along valve fig 1B); wherein the device includes a body portion sized and shaped to fit within a side pocket of a completion string (fig 2, as shown); a first end that is sized and shaped to couple to a downhole tool for removing from or inserting the electronic inflow control device (top end of 55, also as in Pringle ‘150, top of 27); wherein the completion string comprises one or more additional side pockets, and wherein one or more additional electronic inflow control devices are positioned within the one or more additional side pockets (col. 2, lines 48+ where multiple assemblies would be provided); a shroud positioned around at least a portion of the completion string along a length of the completion string (extending up from 42, fig 4; also as in fig 5 where shroud forms lowermost wall of 86), and wherein the shroud is configured to direct flow from the screen assembly to the electronic inflow control device (through 86).  Bixenman does not disclose a downhole power generator with the assembly, a fishing neck or that the wireless receiver includes an acoustic transmitter and receiver.  
Lagerlef et al. disclose a system wherein a downhole power generator is within a side pocket for powering components (col. 4, lines 1-5) and a wireless receiver comprising an acoustic transmitter and an acoustic receiver (68, 76, as in col. 3, lines 47-66) for transmitting vibrations within a completion string or within the flow when the electronic inflow control device is positioned within the side pocket of the completion string, and that the device comprises a fishing neck (50).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the power generator and acoustic receiver/transmitter of Lagerlef et al. with the assembly and device of Bixenman in order to provide a downhole power source not requiring charging or a surface connection and provide feedback to the surface.  It would have been further obvious to one of ordinary skill in the art before the time of filing to provide a fishing neck, as taught by Lagerlef et al., with the device of Bixenman, in order to facilitate latching and removal of the tool (as in Lagerlef et al. col. 3, lines 24+).  
In regard to the method claims, the normal use of the device of the combination above would encompass the claimed steps.

Claims 1, 11-13, 21, 25, 28-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman (US 6,343,651) in view of Tubel et al. (US 5,839,508).  Bixenman discloses a wellbore assembly comprising: a completion string including a side pocket (60 including 52, fig 2), the completion string being positionable in a production zone of a wellbore (as in fig 1); an electronic inflow control device (27) positioned within the side pocket mandrel of the completion string, the electronic inflow control device having a first end sized and shaped for coupling to a tool for inserting and removing the electronic inflow control device (col. 4, lines 37-44, where the retrievable valve of Pringle ‘150, now US 6,070,608, at least as described col. 1, lines 55-67 is selectively placed and retrievable while downhole) while the completion string is downhole in the production zone of the wellbore, wherein the electronic inflow control device is securable in the side pocket by an outer wall of the completion string and an inner wall of the side pocket (fig 2), wherein the electronic inflow control device includes a wireless receiver (col. 9, lines 2-8) for receiving a wireless command from a surface of the wellbore for controlling an amount of restriction of flow between an annulus of the wellbore and an inner region of the completion string (as controlling flow control device 27 which comprises valves 70, col. 6, lines 43-48); a screen assembly (42) positioned around at least a portion of the completion string along a length of the completion string, and wherein the electronic inflow control device includes a pair of seals for defining a seal between the electronic inflow control device and the completion string (fig 2 as shown; also see US 6,070,608, incorporated by reference by Bixenman col. 4, lines 37-44, where in ‘608 seals are shown along valve fig 1B); wherein the device includes a body portion sized and shaped to fit within a side pocket of a completion string (fig 2, as shown); a first end that is sized and shaped to couple to a downhole tool for removing from or inserting the electronic inflow control device (top end of 55, also as in Pringle ‘150, top of 27); wherein the completion string comprises one or more additional side pockets, and wherein one or more additional electronic inflow control devices are positioned within the one or more additional side pockets (col. 2, lines 48+ where multiple assemblies would be provided); a shroud positioned around at least a portion of the completion string along a length of the completion string (extending up from 42, fig 4; also as in fig 5 where shroud forms lowermost wall of 86), and wherein the shroud is configured to direct flow from the screen assembly to the electronic inflow control device (through 86).  Bixenman does not disclose a downhole power generator with the assembly, or that the wireless receiver includes an acoustic transmitter and receiver.  
Tubel et al. discloses a downhole power generator (18) within a side pocket (26, as in fig 1, 1a, 2, 3, 4a, 5, etc) and teaches that the generator is coupled to other devices with an electric line (54, 58), wherein the generator may power a valve including an electronics module and motor (col. 1, lines 34-36, col. 1, lines 50-54).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the power generator of Tubel et al. with the assembly and device of Bixenman in order to provide a downhole power source not requiring charging or a surface connection.  
In regard to the method claims, the normal use of the device of the combination above would encompass the claimed steps.

Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman in view of Lagerlef et al. as applied to claims 1 and 29 above, and further in view of Schwegman (US 4,294,313).  Bixenman and Lagerlef et al. disclose all the limitations of these claims, as applied to claims 1 and 29 above, except for a kick-off tool.  Schwegman discloses a kick-off tool (20, fig 2) with an arm (22) that is couplable to a device (12) for placing within a side pocket (figs 2-4); wherein the use of the tool includes removing the device from the side pocket and inserting a replaced device (col. 2, lines 55-60; col. 14, lines 24+).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the kick over tool of Schwegman with the assembly and methods of Bixenman, as modified by Lagerlef et al., in order to facilitate removal and replacement of the tool downhole.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman et al. in view of Lagerlef et al. as applied to claim 1 above, and further in view of Arsalan et al. (US 2018/0156030).  Bixenman et al. and Lagerlef et al. disclose all the limitations of this claim, as applied to claim 1 above, except for a wireless transceiver.  Arsalan et al. discloses a wellbore assembly comprising a wireless transceiver (paragraph 37) for communication from a surface of a wellbore (paragraph 39, as controlling inflow control valve as part of “SCU” as in paragraphs 61- 62).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a wireless transceiver, as taught by Arsalan et al. with the assembly of Bixenman et al., as modified by Lagerlef et al., since simple substitution of one known element (i.e. wireless communication components) to obtain predictable results is considered obvious to one of ordinary skill.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
7/25/2022